Citation Nr: 1512924	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent prior to August 2, 2013, and a rating higher than 70 percent since, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating higher than 30 percent for posttraumatic migraine headaches.

3.  Entitlement to a rating higher than 10 percent for cervical strain.

4.  Entitlement to service connection for a traumatic brain injury (TBI), claimed as head trauma.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active military service from June 2001 to June 2005.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for PTSD and assigned an initial 30 percent rating retroactively effective from November 5, 2011, granted a higher 30 percent rating for posttraumatic headaches, confirmed and continued a 10 percent rating for cervical strain, and denied service connection for head trauma.

In a February 2013 rating decision since issued, however, the RO granted a higher 50 percent rating for the PTSD with the same retroactive effective date of November 5, 2011.  In an even more recent March 2014 decision, the RO granted an even higher 70 percent rating for the PTSD - but only retroactively effective as of August 2, 2013.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise, so receipt of a higher rating, but less than the maximum possible rating, does not abrogate a pending appeal).

In June 2013, in support of his claims, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the hearing is of record.

During the hearing, the Veteran's attorney specifically raised a derivative claim of entitlement to a total disability rating based on individual unemployability (TDIU) as part and parcel of the increased-rating claims already on appeal.  See Hearing Transcript at 25.  This additional claim, which at the time had not yet been considered by the RO as the Agency of Original Jurisdiction (AOJ), is a component of these other claims for higher ratings for existing service-connected disabilities, not instead a separate claim, and therefore ordinarily also would be at issue in this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in March 2014, so since the hearing, the RO granted a TDIU - initially retroactively effective from August 2, 2013.  Moreover, in April 2014, the effective date of this award was changed to November 5, 2011, so to an earlier point in time, which is the date of receipt of the Veteran's underlying claims for increased ratings for the service-connected disabilities at issue in this appeal that formed the basis of that TDIU grant.  Consequently, that was a full award of the TDIU benefit sought and, therefore, no further action is warranted regarding this derivative claim.

A portion of the Veteran's records are being maintained electronically in Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

These claims require further development before being decided on appeal, so the Board is REMANDING them to the AOJ.



REMAND

During the June 2013 hearing, the Veteran testified that he was not at the time receiving Social Security Administration (SSA) benefits and had not filed a claim for these benefits, either.  Hearing Transcript at 13.  However, a November 2013 Freedom of Information Act (FOIA) request filed by his attorney's law firm indicates he now has a pending claim for SSA benefits.  While SSA records are not altogether controlling on VA determinations, owing to the fact that these Federal agencies have different requirements insofar as when one is considered disabled or unemployable, SSA records may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records that are potentially relevant, VA must try and obtain the records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (indicating VA need only obtain relevant SSA records, which, under 38 U.S.C. § 5103A, are those relating to the injury for which the Veteran is seeking VA benefits and have a reasonable possibility of helping to substantiate the claim).  See also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Therefore, the Veteran's SSA records and all associated medical records must be obtained and considered.

In addition, with respect to his service-connection claim, the Veteran and his representative assert that he has various symptoms, including aphasia, loss of balance, and loss of motor coordination, which they allege are related to his documented head trauma in service.  Therefore, a VA compensation examination and medical opinion are needed to assist in determining whether he has these manifestations and, if so, whether they are attributable to a TBI or head trauma in service.  Notably, they identified additional symptoms (difficulty with judgment, impulsive behavior, and anger management) that are already contemplated and compensated under the rating assigned for the PTSD.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain the Veteran's SSA records, including a copy of any decision awarding him disability benefits, as well as the medical records relied on or considered in the determination.

2.  Schedule the Veteran for an examination by an appropriate, qualified examiner for a medical nexus opinion concerning the nature and etiology of the Veteran's claimed head injury residuals, including loss of balance, loss of motor coordination, and aphasia.  All necessary diagnostic testing and evaluation must be performed and all clinical findings reported in detail.  The claims folder, including a complete copy of this remand, must be provided to the examiner for review of pertinent documents, and the examiner must note that the claims folder has been reviewed.  The examiner should also elicit from the Veteran a personal history concerning his claimed symptoms (both during and since his military service) and treatment and note that, in addition to the medical evidence, the Veteran's statements have been taken into consideration in formulating the examiner's opinion.

After completion of the objective clinical portion of the examination, the examiner should specify whether any loss of balance, loss of motor coordination, and/or aphasia  or other symptoms are present.

For each manifestation present, the VA examiner is requested to offer an opinion, with supporting rationale, as to whether it is more likely than not (i.e., to a degree of probability greater than 50 percent), at least as likely as not (i.e., a probability of at least 50 percent), or unlikely (i.e., a probability of less than 50 percent) that this diagnosed manifestation began during the Veteran's period of service or is otherwise causally linked to any incident of his service - including especially head trauma.

The examiner must review the claims file.  However, he/she should note the following: 

a) the Veteran was treated for head injuries in October 2002 and January 2003;

b) a February 2012 VA examination with March 2012 addendum opinion stated that the Veteran did not have a traumatic brain injury, based on neuropsychological testing and the lack of a lay history of persistent or recurrent symptoms to support such a finding.

c) In June 2013, the Veteran testified that he experiences loss of balance, loss of motor coordination, and aphasia.

It is most essential the examiner discuss the underlying rationale of the opinions, whether favorable or unfavorable to the claims, if necessary citing to specific evidence in the file supporting conclusions.

The examiner is advised that the term "at least as likely as not" does not mean merely within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation or aggravation as to find against it.  "More likely" and 
"at least as likely as not" support the contended causal relationship, whereas "unlikely" weighs against the claim.

If, for whatever reason, the examiner is unable to offer opinions without resorting to mere speculation, this should be expressly noted in the record but, more importantly, explanation provided as to why a more definitive response is not possible or feasible, such as by indicating whether the limits of medical knowledge have been exhausted or, instead, for example, he/she needs further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data or there are multiple possible etiologies with none more prevalent than another. 

3.  Then readjudicate these several claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

